In an action to recover damages for personal injuries sustained as the result of defendant’s alleged negligent operation of his motor vehicle, the defendant appearing specially appeals from an order of the Supreme Court, Westchester County, dated November 16, 1960, denying his motion to set aside service of process made pursuant to sections 253 and 254 of the Vehicle and Traffic Law (formerly §§ 52, 52-a). Order reversed on the law, without costs, motion granted and service of summons and complaint vacated. The mailing of process addressed to the defendant at the Lincoln Hall School, Lineolndale, Westchester County, New York, was an insufficient compliance with the statutes, under which, at the least, the communication must be addressed to the actual residence of the defendant (Bauman v. Fisher, 12 A D 2d 32). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.